Supreme Court of Florida
                                    ____________

                                    No. SC19-253
                                    ____________


      INQUIRY CONCERNING A JUDGE NO. 18-386 RE: ERNEST A.
                         KOLLRA.

                                     April 18, 2019

PER CURIAM.

      In this case, we review the findings and recommendation of the Florida

Judicial Qualifications Commission (JQC) concerning misconduct by Judge Ernest

Kollra of the Seventeenth Judicial Circuit and a stipulation entered into by Judge

Kollra and the JQC. We have jurisdiction. See art. V, § 12, Fla. Const. We

approve the parties’ stipulation that Judge Kollra improperly introduced partisan

political activity into his campaign for judicial office, that Judge Kollra’s conduct

violated two canons of the Code of Judicial Conduct, and that the appropriate

discipline is a public reprimand.

                                    BACKGROUND

      This case arises from two incidents that occurred during Judge Kollra’s

campaign for reelection in 2018. As stipulated by the parties, and as set forth in
the JQC’s Findings and Recommendation of Discipline, those incidents are as

follows:

             In May of 2018, Judge Kollra and his opponent sat together for
      an interview with the Sun Sentinel newspaper editorial board. Judge
      Kollra was asked about his personal political affiliation, and he
      responded that he is a registered Republican. The same question was
      posed to Judge Kollra’s opponent, and he declined to answer.
      Although the newspaper did not ultimately publish information about
      Judge Kollra’s political affiliation, he understood that they could
      have. . . .
             A second incident occurred just a few weeks later, in June of
      2018. On June 13, 2018, Judge Kollra attended a judicial candidate
      forum that was advertised as an “endorsement event” for the Dolphin
      Democrats. The Dolphin Democrats is a partisan political
      organization . . . . Judge Kollra was subsequently notified that he had
      received the official endorsement of the Dolphin Democrats. On June
      24, while participating in a judicial candidate forum hosted by the
      Hills Democratic Club, Judge Kollra concluded his stump speech by
      telling the attendees that he had recently received the endorsement of
      the Dolphin Democrats.

      In December 2018, the JQC served a Notice of Investigation on Judge Kollra

stemming from these campaign incidents. On January 25, 2019, the Investigative

Panel of the JQC conducted an investigative hearing at which Judge Kollra

appeared with counsel and testified under oath in response to the Notice of

Investigation. Following that hearing, the Investigative Panel determined that

probable cause existed for the filing of formal charges. On February 14, 2019, the

Investigative Panel formally charged Judge Kollra with violating certain canons of

the Code of Judicial Conduct. The next day, the JQC filed its Findings and

Recommendation of Discipline, along with the stipulation executed by the parties.

                                       -2-
      In its Findings and Recommendation of Discipline, the JQC found that

Judge Kollra violated Canons 7C(3) and 7D of the Code of Judicial Conduct.

Canon 7C(3) provides:

              (3) A judicial candidate involved in an election or re-election,
      or a merit retention candidate who has certified that he or she has
      active opposition, may attend a political party function to speak in
      behalf of his or her candidacy or on a matter that relates to the law, the
      improvement of the legal system, or the administration of justice. The
      function must not be a fund raiser, and the invitation to speak must
      also include the other candidates, if any, for that office. The
      candidate should refrain from commenting on the candidate’s
      affiliation with any political party or other candidate, and should
      avoid expressing a position on any political issue. A judicial
      candidate attending a political party function must avoid conduct that
      suggests or appears to suggest support of or opposition to a political
      party, a political issue, or another candidate. Conduct limited to that
      described above does not constitute participation in a partisan political
      party activity.

(Emphasis added.) Canon 7D provides:

             D. Incumbent Judges. A judge shall not engage in any political
      activity except (i) as authorized under any other Section of this Code,
      (ii) on behalf of measures to improve the law, the legal system or the
      administration of justice, or (iii) as expressly authorized by law.

(Emphasis added.) The JQC explained that Canons 7C(3) and 7D “very clearly

and unambiguously” prohibit partisan political conduct by judges or candidates for

judicial office. 1 After finding that Judge Kollra’s “course of conduct” violated



       1. The JQC also explained that section 105.071, Florida Statutes, imposes
certain limitations on political activity by candidates for judicial office, including
prohibiting a candidate from “ ‘[c]ampaign[ing] as a member of any political

                                          -3-
Canons 7C(3) and 7D, the JQC set forth what it determined to be relevant

mitigation:

             Judge Kollra is a relatively new judge, and having been first
      appointed in 2016, and this was his first ever foray into an election of
      any kind. He has no prior disciplinary record with the Commission.
      He was admitted to [T]he Florida Bar in 1978, and has maintained an
      exemplary and, heretofore, unblemished record as a licensed attorney.
             Further, Judge Kollra admitted to his misconduct, and has
      cooperated with the Commission in all respects during this inquiry.
      He deeply regrets that his conduct could have degraded the public’s
      perception of the impartiality and nonpartisan nature of judicial
      elections. He hopes to rectify this, in part, by taking responsibility for
      his misconduct, and accepting the sanction.

The JQC then recommended a public reprimand, observing that this Court had

imposed that sanction in “similar misconduct” cases.

      In the stipulation, Judge Kollra admitted to the alleged conduct, conceded

that the conduct was violative of Canons 7C(3) and 7D, expressed remorse, and

accepted the JQC’s findings and recommendation.

                                    ANALYSIS

      “[T]his Court gives the findings and recommendations of the JQC great

weight . . . .” In re Kinsey, 842 So. 2d 77, 85 (Fla. 2003). However, this Court is

not obligated to accept a stipulation between the JQC and the subject of an

investigation. Under article V, section 12(c)(1) of the Florida Constitution, this



party,’ or ‘[p]ublicly represent[ing] or advertis[ing] herself or himself as a member
of any political party.’ ” (Quoting § 105.071(2)-(3), Fla. Stat.)


                                         -4-
Court “may accept, reject, or modify in whole or in part the findings, conclusions,

and recommendations of the commission.” We review the JQC’s findings “to

determine if they are supported by clear and convincing evidence.” In re Decker,

212 So. 3d 291, 300 (Fla. 2017). And we review the JQC’s “recommendation of

discipline to determine ‘whether it should be approved or whether other discipline

is appropriate.’ ” Id. at 300-01 (quoting In re Renke, 933 So. 2d 482, 486 (Fla.

2006)). In this case, our review leads us to approve the parties’ stipulation.

      The JQC found that Judge Kollra’s campaign conduct violated Canons

7C(3) and 7D. Judge Kollra cooperated with the JQC, admitted to the conduct, and

conceded the JQC’s findings. “In cases where a judge admits to wrongdoing and

the JQC’s findings are undisputed this Court will ordinarily conclude that the

JQC’s findings are supported by clear and convincing evidence.” In re Diaz, 908
So. 2d 334, 337 (Fla. 2005). We reach that conclusion here. Judge Kollra clearly

introduced partisan political activity into a nonpartisan judicial election. Judge

Kollra first represented himself as a registered Republican while being interviewed

by a newspaper’s editorial board. Judge Kollra later touted his endorsement by a

partisan political organization affiliated with the Democratic Party. That Judge

Kollra’s conduct went to both sides of the political aisle does not make the conduct

any less violative of Canon 7. As the JQC properly observed, the purpose of the

applicable canons is to “protect the integrity of non-partisan judicial elections.”


                                         -5-
And as Judge Kollra recognizes, the canons accomplish that purpose in part by

prohibiting the type of conduct in which he engaged.

      As to discipline, we agree with the JQC that our precedent supports the

recommended sanction of a public reprimand. See In re Angel, 867 So. 2d 379,

383 (Fla. 2004) (imposing public reprimand for judge who admitted to, among

other things, multiple violations of Canon 7C(3), and listing cases in which “this

Court has accepted the JQC’s recommendation of public reprimand for conduct in

violation of Canon 7 of the Code of Judicial Conduct, as well as section 105.071 of

the Florida Statutes”). We also agree that this case is distinguishable from and

involves less severe misconduct than In re Decker, in which we imposed a public

reprimand, six-month suspension, and payment of costs for misconduct involving,

among other things, a violation of Canon 7C(3). In re Decker, 212 So. 3d at 293,

301. Unlike here, In re Decker involved a “pattern of misconduct involving

numerous separate and cumulative violations,” id. at 308-09, both before and

during a judicial campaign, id. at 293. Lastly, although we recognize Judge

Kollra’s cooperation and remorse and commend him on an otherwise unblemished

four decades as a member of The Florida Bar, we also note that being “a relatively

new judge” and not having any prior experience with “an election of any kind”

does not lessen a judicial candidate’s obligations to be familiar with and adhere to

the Code of Judicial Conduct. Under the Code, it is incumbent upon judges and


                                        -6-
judicial candidates to refrain from prohibited political activity. Failures to do so

require appropriate discipline. In this case, the appropriate discipline is a public

reprimand.

                                  CONCLUSION

      We conclude that the JQC’s findings are supported by clear and convincing

evidence, and we approve the stipulation entered into by Judge Kollra and the JQC.

Accordingly, we hereby command Judge Ernest Kollra to appear before this Court

for the administration of a public reprimand at a time to be established by the Clerk

of this Court.

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, LAGOA, LUCK, and
MUÑIZ, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

Original Proceeding – Judicial Qualifications Commission

Honorable Krista Marx, Chair, Michael Louis Schneider, Executive Director,
Alexander John Williams, General Counsel, Judicial Qualifications Commission,
Tallahassee, Florida,

      for Florida Judicial Qualifications Commission, Petitioner

Kevin P. Tynan of Richardson & Tynan, P.L.C., Tamarac, Florida,

      for Judge Ernest A. Kollra, Respondent




                                         -7-